DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-10 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is claiming Foreign Priority to Foreign Applications JAPAN 2017-001790 filed on 01/10/2017. 
Status of Claims
Applicant’s preliminary amendment date 06/27/2019, amended claims 1-8 and 10.
Claim objections
Claim 1 is objected to because of the following informalities:
(a)	In claim 1, line 4, “configured to executes the instructions to” should read -- configured to execute the instructions to--. Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more. 

The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claims 1 and 9-10, the claim, when “taken as a whole,” is directed to the abstract idea of calculating ingestion resource volume based on farming information regarding to farming work in a process of cultivating a target crop in a target field, the ingestion resource volume representing ingestible volume of the target crop cultivated along the farming information; and generating risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop and the ingestion resource volume.
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 9-10 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  Accordingly, the Claim recites to the abstract idea of calculating a social media interaction effectiveness. The above limitation fall within Certain Methods of Organizing Human Activity groupings of abstract ideas, enumerated in the PEG, in that they recite concepts fundamental economic 
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application)
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “a memory storing instructions; and a processor connected to the memory and configured to executes the instructions, in claims 1 and 9-10.” Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to “apply” the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10
Furthermore, Claims 1-10 generally link the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claims 1-10 implying that generating risk information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 1-10 are not indicative of integration into a practical application.
Claim 8 recites displaying data are examples of insignificant extra-solution activity. 
Since Claims 1 and 9-10 recite an abstract idea and fail to integrate the abstract idea into a practical application, Claims 1 and 9-10 are “directed to” an abstract idea.
As a result, Examiner asserts that claims 2-8 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the 
Claims 1 and 9-10 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 9-10 include various elements that are not directed to the abstract idea.  These elements include a memory storing instructions; and a processor connected to the memory and configured to executes the instructions.
Further, Examiner asserts that claims 1 and 9-10 also do not include limitations amounting to significantly more than the abstract idea. Although claims 1 and 9-10 include a memory storing instructions; and a processor connected to the memory and configured to execute the instructions amount to generic computing elements performing generic computing functions.
Examiner asserts that a memory storing instructions; and a processor connected to the memory and configured to execute the instructions do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general purpose computer.
Further, Examiner asserts that claim 10 also does not include limitations amounting to significantly more than the abstract idea. Although claim 10 includes a non-transitory recording medium storing an information processing program causing a computer.
Claim 8 recites displaying data are examples of insignificant extra-solution activity. 
Further, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing, transmitting/displaying data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
The computing elements with a processor, a server, a device, a social media platform are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.1
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. 
In addition, Fig. 9 and pages 39-40 of the specifications detail any combination of a generic computer to perform the method (i.e., general purpose computer can be any of various commercially available processors).  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
Claims 2-8 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claim 1.
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by 2 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 5 recites “water/nutrient”. The use of forward slash renders the claim indefinite because it is unclear if it means presenting an alternative or presenting both water and nutrient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (U.S. Pub. No. 2007/0174095) in view of Mewes et al. (U.S. Pub. No. 2017/0038749).
Regarding claim 1, McComb et al. discloses an information processing apparatus comprising:
a memory storing instructions (see McComb, para [0018]); and
a processor connected to the memory and configured to executes the instructions (see McComb, para [0014] the risk management data processing system 32 comprises a communications interface 34, an analyzer 36, an estimator 38, and a main data processor 40; Fig. 2 paras [0017]-[0018]) to:
calculate based on farming information regarding to farming work in a process of cultivating a target crop in a target field (see McComb, abstract, wherein an estimator estimates a variability parameter indicative of a variation in forecasted grower yield in the geographic area. A data processor determines a forecasted grower yield, which may deviate from at least one of the geographic area yield (e.g., mean geographic area yield) and the benchmark grower yield, for the corresponding time period based on the difference and the variability parameter; and para [0022] risk management data processing system (32 or 132) or communications interface 34 obtains a historic mean geographic yield or an estimated mean geographic yield derived from the historic mean geographic yield. The risk management data processing system (32 or 132) may obtain the geographic area yield of a crop via one or more of the following data sources: (a) 
generate risk information representing a risk degree of yield decrease of the target crop based on necessary resource volume required for growing the target crop (see McComb, para [0024] a risk management data processing system (32 or 132) or an analyzer 36 determines a difference between the geographic area yield and benchmark grower yield; para [0028] the main data processor 40 determines a risk indicator based on the estimated grower yield; para [0055] for the Monte Carlo model, first two sets of poolable risk draws that are correlated to the correct degree according to how much correlation is indicated by the estimated semivariogram for the given separation distance between the two insurance units within a particular geographic area; and para [0035] If the fields are sufficiently separated where different environmental factors (e.g., weather, climate, and soil characteristics) apply or if the separation distance between different insurable units (e.g., fields) meets or exceeds a 
McComb et al. fails to explicitly disclose calculate ingestion resource volume based on farming information regarding to farming work in a process of cultivating a target crop in a target field, the ingestion resource volume representing ingestible volume of the target crop cultivated along the farming information and the ingestion resource volume. 
Analogous art Mewes et al. discloses calculate ingestion resource volume based on farming information regarding to farming work in a process of cultivating a target crop in a target field, the ingestion resource volume representing ingestible volume of the target crop cultivated along the farming information and the ingestion resource volume (see Mewes, para [0055], wherein input data 110 is ingested into the irrigation modeling framework 100 and applied to one or more precision agriculture (agronomic) models 150 to perform simulations 152 and produce output data 160. The output data 160 is represented by one or more soil-plant atmosphere profiles 161 that each reflect outcomes of simulations performed by the one or more agronomic models 150 to achieve the desired outcomes; abstract, wherein specific combinations of various agricultural inputs can be applied, together with weather information to identify or adjust water-related characteristics of crops and soils, to model optimal irrigation activities and provide advisories, recommendations, and scheduling guidance for targeted application of artificial precipitation to address specific moisture conditions in a soil system of a field; and para [0043], wherein the present invention is configured to generate output data for planning of irrigation activities that is refined for specific crops, such as for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McComb, regarding the system  for evaluating risk associated with a crop insurance policy, to have included calculate ingestion resource volume based on farming information regarding to farming work in a process of cultivating a target crop in a target field, the ingestion resource volume representing ingestible volume of the target crop cultivated along the farming information and the ingestion resource volume because it would have improved yield or market value of his crop. McComb discloses an accurate delivery of crop treatment, to reduce liability, and/or to decrease insurance costs. Using the customized land surface modeling for irrigation decision support of Mewes would sustain plant health during the growth cycle, and typically results in improvements to crop yield or quality.
Regarding claim 2, McComb et al. discloses the information processing apparatus according to claim 1, wherein, the processor configured to execute a process based on the risk information (see McComb, para [0028] the main data processor 40 determines a risk indicator based on the estimated grower yield; and para [0003] certain group crop insurance policies only pay in the event that a loss reduces an average yield or average revenue of a particular geographic area (e.g., a county), as opposed to the 
Regarding claim 3, McComb et al. discloses the processing information apparatus according to claim 1 further comprising: 
a storage configured to store standard farming information, wherein the standard farming information is farming information that enables maximum yield in case of cultivating along the standard farming information and the processor configured to generate the risk information based on a difference between the standard farming information and the farming information (see McComb, para [0018] In FIG. 2, the work vehicle electronics 100 includes a first data storage interface 22 for writing grower performance data, benchmark grower yield data (i.e., a comparison against the required practices, which may result from one or more of the following agronomic factors: a particular grower's management practices as discussed in para [0024]); para [0029] Under a first technique, the main data processor 40 determines deviation of the estimated grower yield from at least one of the mean geographic area yield and a benchmark grower yield for the corresponding time period and geographic area based on the determined difference and variability parameter. The benchmark grower yield may be based on the obtained grower yield of step S102 or a historic grower yield. In general, the larger the negative deviation from the estimated grower yield, the greater the risk (e.g., risk indicator) of the particular grower. Conversely, the lower the negative 
Regarding claim 4, McComb et al. discloses the processing information apparatus according to claim 2, wherein the processor configured to calculate a difference between the risk information generated based on first observation information observed at a first timing and the risk information generated based on second observation information observed at second timing after the first timing and execute a 

    PNG
    media_image1.png
    572
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    360
    497
    media_image2.png
    Greyscale

Regarding claim 5, McComb et al. discloses the information processing apparatus according to any one of claim 1.
McComb et al. fails to explicitly disclose wherein the processor configured to calculate the ingestion resource volume by calculating a difference between minimum volume of water/nutrient and volume of water/nutrient included in soil, the minimum volume being a volume of water/nutrient that the target crop can ingest from the soil. 
Analogous art Mewes et al. discloses calculate the ingestion resource volume by calculating a difference between minimum volume of water/nutrient and volume of water/nutrient included in soil, the minimum volume being a volume of water/nutrient that the target crop can ingest from the soil (see Mewes, para [0055], wherein input data 110 is ingested into the irrigation modeling framework 100 and applied to one or more precision agriculture (agronomic) models 150 to perform simulations 152 and produce output data 160. The output data 160 is represented by one or more soil-plant 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McComb, regarding the system  for evaluating risk associated with a crop insurance policy, to have included calculate the ingestion resource volume by calculating a difference between minimum volume of water/nutrient and volume of water/nutrient included in soil, the minimum volume being a volume of water/nutrient that the target crop can ingest from the soil because it would have improved yield or market value of his crop. McComb discloses an accurate delivery of crop treatment, to reduce liability, and/or to decrease insurance costs. Using the customized land surface modeling for irrigation decision support of Mewes would sustain plant health during the growth cycle, and typically results in improvements to crop yield or quality.
Regarding claims 9-10 are rejected based upon the same rationale as the rejection of claim 1 respectively, since they are the method and non-transitory recording medium claims corresponding to the system claims. Claim 10 recites additional feature a non-transitory recording medium (see McComb, Fig. 2 paras [0017]-[0018])
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (U.S. Pub. No. 2007/0174095), in view of Mewes et al. (U.S. Pub. No. 2017/0038749), and further in view of Schneider et al. (U.S. Pub. No. 2002/0103688).
Regarding claim 6, McComb et al. discloses the information processing apparatus according to claim 2, wherein the processor configured to execute, as the process based on the risk information (see McComb, para [0028] the main data processor 40 determines a risk indicator based on the estimated grower yield; and para [0003] certain group crop insurance policies only pay in the event that a loss reduces an average yield or average revenue of a particular geographic area (e.g., a county), as opposed to the loss of yield or revenue of an individual grower. Individualized crop insurance policies protect against a particular grower's risk of growing crops).
McComb et al. and Mewes et al. combined fail to explicitly disclose a process depending on the degree represented by the risk information. 
Analogous art Schneider et al. discloses a process depending on the degree represented by the risk information (see Schneider, para [0009], wherein Production and market information are evaluated in the context of the farmer's objectives to frame crop selection decisions. The crucial decisions primarily consist of how many acres of each crop to plant in the context of the stated objectives of profit maximization, risk minimization and stewardship. These decisions can become quite 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McComb et al. and Mewes et al., to have included a process depending on the degree represented by the risk information because it would have improved yield or market value of his crop. McComb discloses an accurate delivery of crop treatment, to reduce liability, and/or to decrease insurance costs. Using the system for developing a farm management plan for production agriculture of Schneider would sustain plant health during the growth cycle, and typically results in improvements to crop yield or quality.
Claim 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McComb et al. (U.S. Pub. No. 2007/0174095), in view of Mewes et al. (U.S. Pub. No. 2017/0038749), and further in view of Friedberg et al. (U.S. Pub. No. 2013/0332205).
Regarding claim 7, McComb et al. discloses the information processing apparatus according to claim 2, wherein
McComb et al. and Mewes et al. combined fail to explicitly disclose the processor configured to select the farming information with the smallest degree of the risk information among a plurality of the farming schedules different from each other and generating farming information including the selected farming schedule, the farming 
Analogous art Friedberg et al. discloses the processor configured to select the farming information with the smallest degree of the risk information among a plurality of the farming schedules different from each other and generating farming information including the selected farming schedule, the farming information includes a farming schedule and the processor configured to generate the risk information for the generated farming information (see Friedberg, para [0059], wherein historical data related to the property information may be retrieved. Historical data may include historical crop yields for the farm or the region surrounding the farm, historical temperature and precipitation information for the farm, and prior insurance claims made by users in the region surrounding the farm; and para [0090]-[0098], wherein the user may select one or more weather stations for use in determining the temperature of the land being used to grow the crop. Referring to Figs. Figs. 15-16 & 17A-17G show the weather risk report may specify one or more weather-related perils that may affect the crop, a threshold for each weather-related peril, and a payout schedules for each occurrence of the weather-related peril. A portion of the weather risk report that details a specific weather-related peril is shown. In particular, a planting rain peril may be illustrated for corn. Planting Rain protection may ensure the grower coverage in case they cannot get their crop planted in time because of excess rains. Timely planting is important, as studies have shown that delays can have a negative impact on yields. Regular small rains or occasional heavy rains during the planting period can leave the field too wet for equipment and proper seeding. Excess rain can prevent planting of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McComb et al. and Mewes et al., to have included select the farming information with the smallest degree of the risk information among a plurality of the farming schedules different from each other and generating farming information including the selected farming schedule, the farming information includes a farming schedule and the processor configured to generate the risk information for the generated farming information because it would have improved yield or market value of his crop. McComb discloses an accurate delivery of crop treatment, to reduce liability, and/or to decrease insurance costs. Using the system for establishing an insurance policy based on various farming risks of Friedberg would sustain plant health during the growth cycle, and typically results in improvements to crop yield or quality.
Regarding claim 8, McComb et al. discloses the information processing apparatus according to claim 7.
McComb et al. and Mewes et al. combined fail to explicitly disclose wherein the processor configured to display the generated farming information.
Analogous art Friedberg et al. discloses display the generated farming information (see Friedberg, para [0090], wherein FIG. 16 is a diagram of a user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McComb et al. and Mewes et al., to have included display the generated farming information because it would have improved yield or market value of his crop. McComb discloses an accurate delivery of crop treatment, to reduce liability, and/or to decrease insurance costs. Using the system for establishing an insurance policy based on various farming risks of Friedberg would sustain plant health during the growth cycle, and typically results in improvements to crop yield or quality.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2006/0242154; US Pub. 2014/0358486; US Pat No. 9,202,252; US Pub No. 2014/0172470; US Pub No. 2017/0228480; US Pub No. 2008/0040165; US Pub No. 2006/0015374; US Pub No. 2004/0230519; US Pub No. 2015/0287149; US Pub No. 2018/0059691; US Pub No. 2015/0370935; US Pub No. 2017/0213141; US Pat. 6,401,041; US Pub No. 2017/0332544; US Pub No. 2012/0288162; US Pub No. 2011/0295575; US Pub No 2016/0071410; US Pub No. 20140012732; Gilbert D. Miller (A Simulation of the Economic Effects of Alternative Soil Types and Nitrogen Sources on Nitrate Leaching on Irrigates Agriculture in Utah, A 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
2/13/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        2 McComb et al. (U.S. Pub. No. 2007/0174095) discloses a risk of insuring that grower with crop insurance based on a yield performance or revenue performance may decrease (paras [0035] and [0055]).
        
        Mewes et al. (U.S. Pub. No. 2017/0038749) discloses a calculation to ingestone or more precision agriculture (agronomic) models 150 to perform simulations 152 and produce output data 160. The output data 160 is represented by one or more soil-plant atmosphere profiles 161 that each reflect outcomes of simulations performed by the one or more agronomic models 150 to achieve the desired outcomes (paras [0055] and [0043]).